Case 1:19-cv-01126-KG-JHR Document 25 Filed 10/08/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

ALBUQUERQUE PUBLIC SCHOOLS,

Plaintiff,

AGATHA COOPER and

MALCOLM COOPER, as parents of Student,
Defendants,

and

AGATHA and MALCOLM COOPER, Parents,
individually, and on behalf of J.N., Student,

Plaintiffs,
Vv.
BOARD OF EDUCATION OF ALBUQUERQUE
PUBLIC SCHOOLS and NEW MEXICO PUBLIC
EDUCATION DEPARTMENT,

Defendants.

CV 19-1126 KG/JHR

CV 19-1141 SCY/SMV

ORDER REFERRING CASES FOR JOINT FAIRNESS HEARING

This matter comes before Court sua sponte. Albuquerque Public Schools (“APS”) filed a

Complaint on December 3, 2019 pursuant to the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. §1400 et seg., challenging, as legally erroneous and unsupported by the

evidence, a portion of the findings and decision of a Special Education Hearing Officer for the

State of New Mexico which was favorable to the Coopers’ minor child (“student”). [See Doc. 1 in

CV 19-1126 KG/JHR]. The next day the Coopers filed suit against APS and the New Mexico

Public Education Department premised on the same findings and decision, claiming disability

1
Case 1:19-cv-01126-KG-JHR Document 25 Filed 10/08/20 Page 2 of 3

discrimination in public education and seeking damages under federal and state law as well as their
attorney’s fees for the IDEA proceeding. [See Doc. 1 in CV 19-1141 SCY/SMV].

APS and the Coopers recently notified the Court that they have reached a global settlement
of all claims and defenses pertaining to those parties raised in the captioned cases (the Coopers’
claims against the Public Education Department in CV 19-1141 SCY/SMV remain pending subject
to resolution of the Department’s Motion to Dismiss). Shortly thereafter District Judge Gonzales
appointed Gabrielle Valdez to act as guardian ad litem and review the fairness of the settlement to
student in the first case. [See Doc. 22 in CV 19-1126 KG/JHR]. Then, at a status conference
Magistrate Judge Ritter suggested, and the settling parties agreed, that it would be most efficient
for Ms. Valdez to review the settlement between APS and the Coopers in both cases and for the
Court to hold a single fairness hearing at which she will make a recommendation, since the parties
intend any settlement to be global as to APS and the Coopers. [See Doc. 23 in CV 19-1126
KG/JHR; Doc. 45 in CV 19-1141 SCY/SMV]. Magistrate Judge Ritter conferred with the
presiding judges in both cases (District Judge Gonzales and Magistrate Judge Yarbrough), who
agreed to refer both cases to Judge Ritter for analysis of the settlement after Ms. Valdez has time
to prepare her report.

Therefore, in accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va.
Beach Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to
Magistrate Judge Jerry H. Ritter to conduct a single fairness hearing that will inform the presiding
judges’ decision in both cases as to whether to approve the parties’ global settlement. Magistrate
Judge Ritter will perform any legal analysis required to recommend to the Court an ultimate
disposition of the cases and will submit an analysis, including findings of fact, if necessary, and

recommended disposition, to presiding Judges Gonzales and Yarbrough, with copies provided to
2
Case 1:19-cv-01126-KG-JHR Document 25 Filed 10/08/20 Page 3 of 3

the parties. The parties will be given the opportunity to object to the proposed findings, analysis,
and disposition as described in 28 U.S.C. § 636(b)(1). Objections must be filed within fourteen
(14) days after being served with a copy of the proposed disposition.

SO ORDERED.

hws Senay De

HON. KE)WNETH J. GONZ&EES
US. kepae JUDGE

Me farlengZz

HON. STEVEN C. YARBROUGH
U.S. MAGISTRATE JUDGE

 
